Motion for leave to appeal as a poor person granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on -condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for the defendants-respondents and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record with this court. Concur — Botein, P. J., Rabin, McNally and Stevens, JJ.